Citation Nr: 1748340	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-02 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disorder for the period prior to December 15, 2016 and in excess of 20 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) for the period prior to May 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service for training with the U.S. Navy from March 1984 to July 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a January 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In March 2015, the Board remanded, in pertinent part, entitlement to an increased rating for a lumbar spine disorder for further development.

In August 2016, the Board raised and remanded the issue of entitlement to a TDIU and remanded the issue of entitlement to an increased rating for a lumbar spine disorder.

A May 2017 rating decision increased the lumbar spine disorder to 20 percent disabling from December 15, 2016 and granted entitlement to a TDIU from May 1, 2014.  As this represents only partial grants of the claims on appeal, they remain in appellate status.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Significantly, in September 2016, the Veteran submitted a document from the Social Security Administration which shows the Veteran's current monthly payment for disability benefits from that agency.  The claims file does not reveal any documents relating to an application for Social Security Administration disability benefits, nor do supplemental statements of the case or the statement of the case indicate that any such records were obtained and reviewed.  As the Veteran has previously claimed that his unemployability is at least in part due to his service-connected lumbar spine disorder, such outstanding records are likely pertinent to both claims on the appeal and therefore should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In addition, as to the claim for a TDIU for the period prior to May 1, 2014, as discussed above, in August 2016, the Board raised and remanded the issue of entitlement to a TDIU and a May 2017 rating decision awarded TDIU from May 1, 2014.  Although the Veteran may still be entitled to a TDIU for the period prior to May 1, 2014, the most recent May 2017 supplemental statement of the case addressed the only lumbar spine disorder.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain all records associated with any claim for disability benefits.

2.  After completion of the above, readjudicate the claims, to include the issue of entitlement to a TDIU for the period prior to May 1, 2014.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



